DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments are persuasive. Previous rejections are withdrawn. 

Allowable Subject Matter
	Claims 1-23 and 31-34 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior cited art fails to disclose in the context of the claimed invention: 
“gathering observation data for a first node from multiple nodes that monitor the first node, wherein the observation data from the multiple nodes corresponds to a service performed on the first node in response to at least one request from a respective monitoring node of the multiple nodes; 
generating a score, which corresponds to the service, for the first node based at least in part upon the observation data, wherein the multiple nodes that monitor the first node each generates a respective score for the first node; performing a clustering operation upon the first node based at least in part upon the score; and identifying the first node as a degraded node based at least in part upon a clustering result of performing the clustering operation on the first node.”
Minh et al. U.S. Patent Application Publication 2017/0316005- discloses generating ranking scores for monitoring node performance. 
Chefalas et al. U.S. Patent Application Publication 2016/0366243- discloses remote monitoring of service provided by nodes. 
Seto et al. U.S. Patent Application Publication 2015/0205691- discloses a method for clustering performance observations. 
The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459    

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459